Citation Nr: 1500604	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-26 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964 and from November 1965 to November 1967.
 
This appeal comes before the Board of Veterans Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

On a VA Form 9 dated August 2013, the Veteran requested a hearing before a Veterans Law Judge.  However, prior to being scheduled for the hearing, the Veteran cancelled his hearing request.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2014).

The Board notes that the August 2011 rating decision also continued a 10 percent disability rating for coronary artery disease.  The Veteran did not file a notice of disagreement to this issue.  However, following the receipt of medical evidence, the Veteran was awarded a 30 percent disability rating for his coronary artery disease in a July 2013 rating decision with an assigned effective date of May 23, 2013.  In a January 2014 supplemental statement of the case (SSOC), the RO continued the 30 percent evaluation for the coronary artery disease.  In the January 2014 SSOC, the RO informed the Veteran that if he wished to file a formal appeal, he was to complete a formal appeal (VA Form 9 or similar) and file it with the RO as soon as possible.  As evidenced by the claims folder, the Veteran did not respond to the January 2014 SSOC with regard to a claim of entitlement to an increased disability rating for the coronary artery disease.  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].
 

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a VA examination dated May 2013, the Veteran indicated that he is currently in receipt of Social Security Administration (SSA) benefits.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  These records are directly relevant to the issues before the Board.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. When the development requested has been completed as to the claims of entitlement to an increased disability rating for PTSD and entitlement to TDIU, the case should be reviewed on the basis of additional evidence.  If this benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


